Order entered February 21, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00701-CR

                             MARCO ANTONIO LUNA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-22091-H

                                             ORDER
       We REINSTATE this appeal.

       By order dated February 8, 2017, we granted appellate counsel Kathryn Veech’s motion

to withdraw and ordered the trial court to appoint new counsel. On February 20, 2017, we

received a letter of appearance filed by Michael Casillas. We DIRECT the Clerk to add Michael

Casillas as appellant’s attorney of record in this appeal.

       We ORDER appellant’s brief due March 31, 2017.

                                                        /s/   ADA BROWN
                                                              JUSTICE